DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments, Election/Restrictions, and Status of the Claims
2.	This action is in response to papers filed 15 April 2021 in which claims 1, 4-5, 7-8, 16-17, 20-21, 23-36, and 29-31 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Applicant's election with traverse of Group III in the reply filed on 15 April 2021 is acknowledged.  The traversal is on the ground(s) that the search would not be burdensome.  This is not found persuasive because the claims of the instant 371 national stage application were found to lack unity of invention (where unity of invention requires a special technical feature) due to the lack of a special technical feature between the different groups.  Thus, the burden of the search of these different inventions is moot.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 April 2021.
	Claims 26-33 are under prosecution.
Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosure.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Specifically, the application fails to comply with CFR 1.821(c)-(f), which states:
(c)     Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy (see § 1.52(e)) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in
accordance with the requirements of §§ 1.822 and 1.823. This paper or compact disc copy is referred to elsewhere in this subpart as the “Sequence Listing.” Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier. The sequence identifiers must begin with 1 and increase sequentially by integers. If no sequence is present for a sequence identifier, the code “000” must be used in place of the sequence. The
response for the numeric identifier <160> must include the total number of
SEQ ID NOs, whether followed by a sequence or by the code “000.”

(d)     Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

(e)    A copy of the “Sequence Listing” referred to in paragraph (c) of this section must also be submitted in computer readable form (CRF) in accordance with the requirements of § 1.824. The computer readable form must be a copy of the “Sequence Listing” and may not be retained as a part of the patent application file. If the computer readable form of a new application is to be identical with the computer readable form of another application of the applicant on file in the Office, reference may be made to the other application and computer readable form in lieu of filing a duplicate computer readable form in the new application if the computer readable form in the other application was compliant with all of the requirements of this subpart. The new application must be accompanied by a letter making such reference to the other application and computer readable form, both of which shall be completely identified. In the new application, applicant must also request the use of the compliant computer readable “Sequence Listing” that is already on file for the other application and must state that the paper or compact disc copy of the “Sequence Listing” in the new application is identical to the computer readable copy filed for the other application.

(f)     In addition to the paper or compact disc copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the “Sequence Listing”  content of the paper or compact disc copy and the computer readable copy are the same must be submitted with the computer readable form, e.g., a statement that “the sequence listing information recorded in computer readable form is identical to the written (on paper or compact disc) sequence listing.”


4.	The Specification discloses at least the nucleotide sequence dT18 on page 5.  However, there is no sequence listing, and the sequence is not identified by a SEQ ID NO.

5.	For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO.  In general, any sequence that is disclosed and/or claimed as a string of particular bases or amino acids, and that otherwise meets the criteria of CFR 1.821(a), must be set forth in the “Sequence Listing.”  See MPEP 2422.03.
While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  
For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Failure to comply with the Requirements will be considered nonresponsive.

Noncompliant Amendment
6.  	Applicant’s amendments filed 15 April 2021 fail to comply with 37 CFR 1.121 for the following reason(s):  Claim 28 contains the text “activatingagent,” which was previously two separate words.  In addition, claim 30 contains the text “numberbetween,” which was previously two separate words.  
It is emphasized that Applicant’s response has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  

Information Disclosure Statement and Third Party Submissions
7.	The Information Disclosure Statement filed 4 February 2019, as well as the Third Party Submissions filed 3 January 2020 and 19 April 2021, are acknowledged and have been considered.  
	However, the reference included in the Third Party Submission filed 3 January 2020 is lined through to avoid duplication on the record, as it is also on the Third Party Submission filed 19 April 2021.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
8.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to E-Gel®) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
Claim Objections
9.	Claims 28 and 30 are objected to because of the following informalities:  
A.	Claim 28 is contains the text “activatingagent,” which appears to be a typographical error.  
B.	Claim 30 is contains the text “numberbetween,” which appears to be a typographical error.  
C.	Appropriate correction is required.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
11.	Claims 28 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 28 is indefinite because the claim recites a method of making the apparatus (i.e., column) of claim 26 because claim 28 contains the active method step of “activating” the matrix.  The courts have held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).  See MPEP 2173.05(p).
	B.	Claim 32 is indefinite in the recitations “Cx,” as the remaining valences of the carbons are not clear.  
C.	Claim 33 is indefinite in the recitations of “NH2” and “C12”.  It is unclear how the ligand contains an NH2 group, as the binding of a primary amine to the monolithic matrix results in (MATRIX)-NH-C12-dT18.  In addition, “C12” is unclear as the remaining valences of the twelve carbons are not clear.  




Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterfield et al (Anal. Chem., vol. 79, pages 6230-6235, published on the web 11 July 2007).  
Regarding claim 26, Satterfield et al teach a column, in the form of a capillary containing a porous polymer monolith and a ligand, in the form of 5’NH3-C6-oligo dT (page 6231), wherein the NH3 group is the reactive moiety coupled to, and thereby immobilizing the ligand to, the monolithic matrix and the oligo dT is the affinity moiety that binds to a target polynucleotide (e.g., mRNA; page 6321 and Abstract).  
Regarding claim 28, Satterfield et al teach the column of claim 26, wherein the matrix is activated with an epoxy moiety (page 6232, last paragraph).
Regarding claim 29, Satterfield et al teach the column of claim 26, wherein the ligand affinity moiety is a poly-a binding probe, in the form of oligo dT (page 6231). 
Regarding claim 30, Satterfield et al teach the column of claim 29, wherein there is a carbon linker; i.e., the C6 of 5’NH3-C6-oligo dT, between the reactive group (i.e., the NH3 end) and the poly-A binding oligo dT (page 6231).


Claim Rejections - 35 USC § 102/103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 26-27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satterfield et al (Anal. Chem., vol. 79, pages 6230-6235, published on the web 11 July 2007).
It is noted that this rejection applies to claims 26 and 29-30 to the extent that they are drawn to the embodiments of dependent claims 27 and 31-32.
Regarding claim 27, Satterfield et al teach the column of claim 26, in the form of a capillary containing a porous polymer monolith and a ligand, in the form of 5’NH3-C6-oligo dT (page 6231), wherein the NH3 group is the reactive moiety coupled to, and thereby immobilizing the ligand to, the monolithic matrix and the oligo dT is the affinity moiety that binds to a target polynucleotide (e.g., mRNA; page 6321 and Abstract).  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, Satterfield et al teach the reactive moiety is the 5’NH3 group of 5’NH3-C6-oligo dT, which is coupled to the monolithic matrix using a phosphate buffer (page 6231).  It is therefore believed that the positively charged ammonium group is deprotonated in the buffer, resulting in a 5’NH2 group, which is a primary amine.
	Alternatively, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

Therefore, the substitution of the claimed primary amine for the 5’NH3 group of Satterfield et al would alternatively be considered an obvious variation over the prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claims 31-32, the columns of claims 30 and 29 are discussed above.  Satterfield et al also teach the ligand affinity moiety is a poly-a binding probe, in the form of 5’NH3-C6-oligo dT (i.e., claim 29), wherein the oligo dT is a 30 mer (page 6231) and binds to polyA and C6 is a carbon linker (i.e., claim 30).  Thus, the carbon content X is 6 (i.e., claims 31-32) and Y is 30 (i.e., claim 32).  
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

Claim Rejections - 35 USC § 103
17.	Claim 33 is rejected under 35 U.S.C. 103 as obvious over Satterfield et al (Anal. Chem., vol. 79, pages 6230-6235, published on the web 11 July 2007) as applied to claim 32 above. 
	Regarding claim 33, the column o claim 32 is discussed above in Section 16.
With respect to the amino group, it is reiterated that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed. 
 	In the instant case, Satterfield et al teach the reactive moiety is the 5’NH3 group of 5’NH3-C6-oligo dT, which is coupled to the monolithic matrix using a phosphate buffer (page 6231).  It is therefore believed that the positively charged ammonium group is deprotonated in the buffer, resulting in a 5’NH2 group, which is a primary amine.
	Alternatively, it is reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure.
Therefore, the substitution of the claimed primary amine for the 5’NH3 group of Satterfield et al would alternatively be considered an obvious variation over the prior art.
	With respect to the claimed 12 carbons and eighteen dT residues, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

Therefore, the substitution of the claimed dT18 for the dT30 of Satterfield et al merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

18.	It is noted that the claims are also obvious in view of the references cited below.

19.	Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (U.S. Patent No. 7,648,636 B2, issued 19 January 2010) and Issa et al (PCT International Publication No. WO 2014/152031 A1, published 25 September 2014).
	Regarding claim 26, Lindner et al teach columns of monolithic matrices (column 5, line 50-column 7, line 20) for use for purification of polynucleotides (i.e., nucleic acids; Abstract).  The columns comprising the monolithic matrix further comprises a coupled (i.e., immobilized) ligand (column 10 lines 15-30).   The ligand comprises a reactive group, in the form of an amino group, which is coupled to the remainder of the ligand (i.e., the claimed affinity moiety; columns 16-18).  Lindner et al further teach the columns have the advantages of enabling the selective recognition of the nucleic acids (column 1, lines 1-20).  Thus, Lindner et al teach the known techniques discussed above.
	Lindner et al do not specifically teach the ligand comprises an affinity moiety that binds to the polynucleotide.
	However, Issa et al teach columns comprising affinity moieties, in the form of poly dT (paragraph 0027) for purifying nucleic acids (i.e., RNA; Abstract).  The ligand include 5’NH2-C6-dT20 (paragraph 0133), wherein the NH2 (i.e., primary amine) is a reactive group that is covalently bound to the column material (i.e., matrix; paragraph 0082-0086) and the dT20 is the affinity moiety.  Issa et al also teach the columns have the added advantage of allowing selective purification of polyA mRNA (paragraph 0154).  Thus, Issa et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lindner et al and Issa et al to arrive at the instantly claimed column with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a column having the advantage of enabling selective recognition of nucleic acids as explicitly taught by Lindner et al (column 1, lines 1-20) and allowing selective purification of polyA mRNA as explicitly taught by Issa et al (paragraph 0154).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lindner et al and Issa et al could have been combined with predictable results because the known techniques of Lindner et al and Issa et al predictably result in useful columns for nucleic acid purification.
	Regarding claim 27, the column of claim 26 is discussed above.  Iss et al teach the reactiv moiety is a primary amine (i.e., NH2; paragraph 0133).  Lindner et al also teach the use of amines as reactive groups (columns 16-18).  
Regarding claim 28, the column of claim 26 is discussed above.  Lindner et al teach acitivation with epoxy groups (columns 16-18).  Iss et al also teach acitivation using NHS esters, among many other activating agents (paragraph 0085).
Regarding claims 29-30, the column of 26 is discussed above.  Issa et al teach the ligand include 5’NH2-C6-dT20 (paragraph 0133).  The dT portion binds poly A (i.e., claims 29-30), and the C6 linker is a carbon linker (i.e., claim 30).
Regarding claims 31-32, the columns of claims 30 and 29 are discussed above.  Issa et al also teach the ligand affinity moiety is 5’NH2-C6-dT20 (paragraph 0133).  Oligo dT 20 is a 20 mer (page 6231).  Thus, the carbon content X is 6 (i.e., claims 31-32) and Y is 30 (i.e., claim 32).  
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 33, the column of claim 32 is discussed above. Issa et al teach the ligand affinity moiety is 5’NH2-C6-dT20 (paragraph 0133).  
It is reiterated that the courts have stated:
 Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists; 

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; and


Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.

Therefore, the substitution of the claimed dT18 for the dT20 of Issa et al merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

	
Conclusion
20.	No claim is allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634